DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-12, 18-21, 23-24 & 26 are presented for examination.
3.	Claims 13-17, 22 & 25 are cancelled.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 02/09/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawing
6.       The drawings filed on 02/09/21 are accepted by the examiner.

Response to amendment 
7.	The preliminary amendment filed on 02/09/21 has been acknowledge and accepted by the examiner. 

Specification Objections 
8.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the title to “METHODS AND DEVICES FOR PERFORMING LINK STATUS SWITCHING”

Claims Objections 
9.	Claims 19-21 & 23-24 are objected to because of minor informalities:  
10.	Claim 19 recites, “An information transmission apparatus, comprising a memory storing instructions and a processor in communication with the memory, wherein the processor, is configured to executing the instruction to perform the method according to claim 1”. 
The examiner suggested to amend it to: “An information transmission apparatus, comprising a memory storing instructions and a processor in communication with the memory, wherein the processor, is configured to executing the instruction to perform:
transmitting information to a Distributed Unit (DU) by an entity part of an Integrated Access Backhaul (IAB) donor, wherein the information is used for instructing the DU to perform link status switching”
11.	Claims 20-21 & 23 are also objected for the same reason as claim 19 above. 
12.	Claim 19 recites, “an information transmission apparatus, comprising a memory…” The examiner suggested to amend it to: “an information transmission apparatus, comprising: a memory”
13.	Claims 20-21 & 23 are also objected for the same reason as claim 19 above. 
14.	Claim 24 recites, non-functional descriptive material limitations, " a non-transitory computer-readable storage medium, wherein the storage medium stores a computer program, and the computer program is configured to execute..." in the preamble.
"A non-transitory computer readable medium" merely serves a support for data instructions, and the data instruction will not impart/convey a patentable distinction when no functional relationship exists. in particular, a non-transitory computer readable medium cannot process data instruction alone, and require enabling a computer processor/CPU to process the data instruction in order to impart/convey a patentable distinction of a claim. 
As such, the functional language, "executing/processing data instruction stored in a non-transitory computer readable medium by a CPU or a computer processor" adds functional relationship to the clamed invention. 
Appropriate correction is required. (See MPEP 2111.05).


Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112 (b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

16.	Claims 1-12, 18-21, 23-24 & 26 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
17.	Claims 1, recites, “transmitting information to a Distributed Unit (DU) by an entity part of an Integrated Access Backhaul (IAB) donor, wherein the information is used for instructing the DU to perform link status switching”
The claim above is not clear, as the wording of the claim  leaves reader in doubt as:
 (I) to which the entity the DU relates to (i.e., to the IAB donor, IAB node connected to the IAB donor, or something else). 
(II) to what the phrase “perform link status switching” relates to, i.e., to what link relates to (link between IAB donor and IAB node, link between IAB node and UE, or something else) to what the link status relates to, and how the link status is switched by the DU. 
18.	Claims 8, 11, 18-20 & 23-24 are also rejected for the same reason as set forth above for claim 1.
19.	Claims 2-7, 9-10, 12 & 26 are rejected for the same reasons as stated above by virtue of their dependency on a rejected based claims.
For the purpose of examination, examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 102
20.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


21.	Claims 8 & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP et al. (hereinafter referred as 3GPP3) NPL Document, “NG-RAN; Architecture description (Release 15) V15.2.0 (2018-06)”.
Regarding claims 8 & 20: 3GPP3 discloses an information transmission apparatus (Corresponds to IAB node), comprising a memory storing instructions and a processor in communication with the memory, wherein the processor, is configured to executing the instruction to perform:
determining, by a Distributed Unit (DU), link status information about a status of a link between the DU and a terminal; and transmitting, by the DU, the link status information to an entity part of an Integrated Access Backhaul (IAB) donor (See Chapter 1: “Several architectures are considered for IAB, and documented in the technical report. Chapter 2.1: “For IAB, several architecture options are being studied. If F1-U is backhauled which corresponds to CU-DU architecture of an IAB donor and MT-DU architecture of IAB node; FIG. 4, chapter 2.2 “In IAB, with several UEs/bearers aggregated in the same IAB RLC bearer, temporary blockage of a link (access link towards a UE or of an IAB link) may lead to undesirable behavior. For instance, assuming full buffer traffic for UEs served by the IAB tree, a sudden degradation of access link towards UE B would lead to over buffering in the IAB node X. Chapter 2.2.1: “Bottom-up approach. In this approach an IAB-node would mainly report to its parent node per UE/bearer weights that should be used by the parent node to feed an IAB bearer. In the above example, the congestion on UE B link would be reported from IAB node X to IAB node Y relative scheduling weight of UE B would be ~0), which can stop feeding the IAB bearer with UE B data. The IAB node Y would further derive relatives’ weights for UE A,B,C, based on this information and internal scheduling implementation, and report them to IAN-node Z, as a requirement for feeding the IAB bearer correctly”. The cites phrases imply that an IAB node/DU X determines an access link status/congestion, and sends an indication/relative scheduling weight to the parent IAB node/DU Y, and furthermore to the donor node Z; it is noted that in the constellation of Figure 4, congestion of an access link towards UE C would be directly reported by IAB node Y to the donor node Z).


Claim Rejections - 35 USC § 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
23.	Claims 1, 4-5, 9-11, 19, 21, 24 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over by Qualcomm et al. (hereinafter referred as Qualcomm) NPL Document, “IAB topology adaptation for architecture group 1” Montreal, Canada, 2-6 July 2018, in view of 3GPP.
	Regarding claims 1 & 19: Qualcomm discloses an information transmission apparatus (See Section 2.5; IAB Donor/Node)/a method/a non-transitory computer readable storage medium, comprising
a memory (a node is equipped with a memory) storing instructions and a processor (a node is equipped with a processor)  in communication with the memory, wherein the processor, is configured to executing the instruction to perform: 
	a Distributed Unit (DU) by an entity part of an Integrated Access Backhaul (IAB) donor (See Chapter 2.2; “Rel-15 procedures for handover, dual-connectivity and F1-interface management are baseline for topology reconfiguration of architecture 1a”. Chapter 2.5; discloses detailed steps for the link and route migration…for the above four scenarios (a-d), they comprises the following steps (figure 3): a) Same IAB-donor DU, CU-UP, CU-CP: radio link migration-the RLC channels of an IAB-node MT are migrated from an old to a new parent node using inter-gNB-DU mobility procedures. This applies to RLC-channels used for backhauling and those used by the IAB-node for its own traffic).
	Qualcomm disclose all the structure of the claimed invention but does not explicitly discloses transmitting information to a Distributed Unit (DU) by an entity part of an Integrated Access Backhaul (IAB) donor, wherein the information is used for instructing the DU to perform link status switching.
However, 3GPP from the same field of endeavor disclose transmitting information to a Distributed Unit (DU) by an entity part of an Integrated Access Backhaul (IAB) donor, wherein the information is used for instructing the DU to perform link status switching (See Chapter 8.2.1.1 and Fig. 8.2.1.1.1-1; the link switching/migration from a source DU to target DU includes, in step 3, transmission by the CU, which in case of the IAB architecture of figure 3 of Qualcomm corresponds to the IAB donor CU, of a UE CONTEX SETUP REQUEST message to the target CU, instructing the target CU to prepare for handover of a UE by creating an UE context and setting up one or more bearers, wherein in case of the IAB architecture of figure 3 of Qualcomm the UE corresponds to the IAB-node MT, and in step transmission of a UE CONTEXT MODIFICATION REQUEST message to the target DU that instructs the target CU to stop data transmission to the UE/IAB-node MT and furthermore to send RRCConnectionReconfiguration message comprised in the UE CONTEXT MODIFICATION REQUEST to the UE/IAB-node MT instructing the UE/IAB-node MT to perform HO to the target DU, in respond to which, in step 7, the target DU sends a UE CONTEXT MODIFICATION RESPONSE message to the CU/IAB donor CU, wherein the  UE CONTEXT MODIFICATION REQUEST set in step 5 corresponds to the information instructing the DU to perform link switching).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include transmitting information to a Distributed Unit (DU) by an entity part of an Integrated Access Backhaul (IAB) donor, wherein the information is used for instructing the DU to perform link status switching as taught by 3GPP in the system of Qualcomm, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 4: The combination of Qualcomm and 3GPP disclose an apparatus.
Furthermore, 3GPP discloses an apparatus, wherein the information is carried in a terminal context modification request message (See Section 8.2.1.1; The gNB-CU sends a UE Context Modification Request message to the source gNB-DU).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the information is carried in a terminal context modification request message as taught by 3GPP in the system of Qualcomm, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 5: The combination of Qualcomm and 3GPP disclose an apparatus.
Furthermore, 3GPP discloses an apparatus, wherein the information is second information comprising at least one of: a reconfiguration message (RRCConnectionReconfiguration) (See Section 8.2.1.1; The UE Context Modification Request message includes a generated RRCConnectionReconfiguration message).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the information is second information comprising at least one of: a reconfiguration message (RRCConnectionReconfiguration) as taught by 3GPP in the system of Qualcomm, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 9: Qualcomm discloses all the limitations of the claimed invention with an exception of wherein transmitting the link status information to the entity part of the IAB donor comprises: in a case of determining that the status of the link is link recovery, transmitting link recovery indication information to the entity part of the IAB donor, wherein the link recovery indication information comprises at least one of the following: a link recovery indication, a link measurement status report, a link identifier, a DU identifier, and a current load report.
However, 3GPP from the same field of endeavor disclose wherein transmitting the link status information to the entity part of the IAB donor comprises: in a case of determining that the status of the link is link recovery, transmitting link recovery indication information to the entity part of the IAB donor, wherein the link recovery indication information comprises at least one of the following: a link recovery indication, a link measurement status report, a link identifier, a DU identifier, and a current load report (See section 2.2; congestion/block link between the DU and one IE).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein transmitting the link status information to the entity part of the IAB donor comprises: in a case of determining that the status of the link is link recovery, transmitting link recovery indication information to the entity part of the IAB donor, wherein the link recovery indication information comprises at least one of the following: a link recovery indication, a link measurement status report, a link identifier, a DU identifier, and a current load report as taught by 3GPP in the system of Qualcomm, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 10: The combination of Qualcomm and 3GPP disclose an apparatus.
Furthermore, 3GPP discloses an apparatus, wherein transmitting the link status information to the entity part of the IAB donor comprises: in a case of determining that the status of the link is link failure or link blocking, transmitting link failure or link blocking information to the entity part of the IAB donor, wherein the link failure or link blocking information comprises at least one of the following: a link failure indication; a link blocking indication; a channel status report; a link identifier; a DU identifier; a current load report; and a link failure cause indication; wherein a link failure cause indicated in the link failure cause indication comprises one of the following: a poor link status, or a link blocking caused by link congestion (See section 2.2; congestion/block link between the DU and one IE).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein transmitting the link status information to the entity part of the IAB donor comprises: in a case of determining that the status of the link is link failure or link blocking, transmitting link failure or link blocking information to the entity part of the IAB donor, wherein the link failure or link blocking information comprises at least one of the following: a link failure indication; a link blocking indication; a channel status report; a link identifier; a DU identifier; a current load report; and a link failure cause indication; wherein a link failure cause indicated in the link failure cause indication comprises one of the following: a poor link status, or a link blocking caused by link congestion as taught by 3GPP in the system of Qualcomm, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claims 11 & 21: Qualcomm discloses an information transmission apparatus(See Section 2.5; IAB Donor/Node)/a method, comprising a memory (a node is equipped with a memory)  storing instruction and a processor (a node is equipped with a processor)  in communication with the memory, wherein the processor, is configured to execute the instruction to perform:
a Distributed Unit (DU) by an entity part of an Integrated Access Backhaul (IAB) donor (See Chapter 2.2; “Rel-15 procedures for handover, dual-connectivity and F1-interface management are baseline for topology reconfiguration of architecture 1a”. Chapter 2.5; discloses detailed steps for the link and route migration…for the above four scenarios (a-d), they comprises the following steps (figure 3): a) Same IAB-donor DU, CU-UP, CU-CP: radio link migration-the RLC channels of an IAB-node MT are migrated from an old to a new parent node using inter-gNB-DU mobility procedures. This applies to RLC-channels used for backhauling and those used by the IAB-node for its own traffic).
Qualcomm does not explicitly disclose receiving, by a Distributed Unit (DU), information transmitted by an entity part of an Integrated Access Backhaul (IAB) donor, wherein the information is used for instructing the DU to perform link switching; and transmitting, by the DU, User Equipment (UE) context response information to the entity part of the IAB donor.
However, 3GPP from the same field of endeavor disclose receiving, by a Distributed Unit (DU), information transmitted by an entity part of an Integrated Access Backhaul (IAB) donor, wherein the information is used for instructing the DU to perform link switching; and transmitting, by the DU, User Equipment (UE) context response information to the entity part of the IAB donor (See Chapter 8.2.1.1 and Fig. 8.2.1.1.1-1; the link switching/migration from a source DU to target DU includes, in step 3, transmission by the CU, which in case of the IAB architecture of figure 3 of Qualcomm corresponds to the IAB donor CU, of a UE CONTEX SETUP REQUEST message to the target CU, step 4-reception of UE CONTEX SETUP RESPONSE message from the target CU, step 5-transmission of a UE CONTEX MODIFICATION REQUEST message to the target DU, and step 7-reception of a UE CONTEXT MODIFICATION RESPONSE message from the source DU to the CU/IAB donor CU, wherein in case of the IAB architecture of FIG. 3 of Qualcomm, the CU of 3GPP corresponds to the case of the IAB architecture of Fi. 3 of Qualcomm ).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receiving, by a Distributed Unit (DU), information transmitted by an entity part of an Integrated Access Backhaul (IAB) donor, wherein the information is used for instructing the DU to perform link switching; and transmitting, by the DU, User Equipment (UE) context response information to the entity part of the IAB donor as taught by 3GPP in the system of Qualcomm, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 24: Qualcomm discloses a non-transitory computer-readable storage medium (a IAB donor/node is equipped with a memory), wherein the storage medium stores a computer program, and the computer program is configured to execute
a Distributed Unit (DU) by an entity part of an Integrated Access Backhaul (IAB) donor (See Chapter 2.2; “Rel-15 procedures for handover, dual-connectivity and F1-interface management are baseline for topology reconfiguration of architecture 1a”. Chapter 2.5; discloses detailed steps for the link and route migration…for the above four scenarios (a-d), they comprises the following steps (figure 3): a) Same IAB-donor DU, CU-UP, CU-CP: radio link migration-the RLC channels of an IAB-node MT are migrated from an old to a new parent node using inter-gNB-DU mobility procedures. This applies to RLC-channels used for backhauling and those used by the IAB-node for its own traffic).
	Qualcomm disclose all the structure of the claimed invention but does not explicitly discloses transmitting information to a Distributed Unit (DU) by an entity part of an Integrated Access Backhaul (IAB) donor, wherein the information is used for instructing the DU to perform link status switching.
However, 3GPP from the same field of endeavor disclose transmitting information to a Distributed Unit (DU) by an entity part of an Integrated Access Backhaul (IAB) donor, wherein the information is used for instructing the DU to perform link status switching (See Chapter 8.2.1.1 and Fig. 8.2.1.1.1-1; the link switching/migration from a source DU to target DU includes, in step 3, transmission by the CU, which in case of the IAB architecture of figure 3 of Qualcomm corresponds to the IAB donor CU, of a UE CONTEX SETUP REQUEST message to the target CU, instructing the target CU to prepare for handover of a UE by creating an UE context and setting up one or more bearers, wherein in case of the IAB architecture of figure 3 of Qualcomm the UE corresponds to the IAB-node MT, and in step transmission of a UE CONTEXT MODIFICATION REQUEST message to the target DU that instructs the target CU to stop data transmission to the UE/IAB-node MT and furthermore to send RRCConnectionReconfiguration message comprised in the UE CONTEXT MODIFICATION REQUEST to the UE/IAB-node MT instructing the UE/IAB-node MT to perform HO to the target DU, in respond to which, in step 7, the target DU sends a UE CONTEXT MODIFICATION RESPONSE message to the CU/IAB donor CU, wherein the  UE CONTEXT MODIFICATION REQUEST set in step 5 corresponds to the information instructing the DU to perform link switching).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include transmitting information to a Distributed Unit (DU) by an entity part of an Integrated Access Backhaul (IAB) donor, wherein the information is used for instructing the DU to perform link status switching as taught by 3GPP in the system of Qualcomm, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 26: The combination of Qualcomm and 3GPP disclose an apparatus.
Furthermore, 3GPP discloses an apparatus, wherein the RRCConnectionReconfiguration is forwarded to a terminal by the DU (See Section 8.2.1.1; the gNB-DU forwards RRCConnectionReconfiguration message to the UE).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the RRCConnectionReconfiguration is forwarded to a terminal by the DU as taught by 3GPP in the system of Qualcomm, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).

24.	Claims 8 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over by Qualcomm, in view of 3GPP, further in view of 3GPP2 et al. (hereinafter referred as 3GPP2) NPL Document, “F1 Application Protocol (F1AP) 3GPP TS 38.473, V15.2.1 (2018-07).
Regarding claims 18 & 23: Qualcomm discloses An information transmission apparatus/a method (See Section 2.5; IAB Donor/Node)/a method, comprising 
a memory (a node is equipped with a memory) storing instructions and a processor (a node is equipped with a processor)  in communication with the memory, wherein the processor, is configured to executing the instruction to perform:
a Distributed Unit (DU) by an entity part of an Integrated Access Backhaul (IAB) donor (See Chapter 2.2; “Rel-15 procedures for handover, dual-connectivity and F1-interface management are baseline for topology reconfiguration of architecture 1a”. Chapter 2.5; discloses detailed steps for the link and route migration…for the above four scenarios (a-d), they comprises the following steps (figure 3): a) Same IAB-donor DU, CU-UP, CU-CP: radio link migration-the RLC channels of an IAB-node MT are migrated from an old to a new parent node using inter-gNB-DU mobility procedures. This applies to RLC-channels used for backhauling and those used by the IAB-node for its own traffic).
transmitting, by an entity part of an Integrated Access Backhaul (IAB) donor, a User Equipment (UE) context request to a Distributed Unit (DU); and receiving, by the entity part of the IAB donor, a UE context response message sent by the DU.
Qualcomm disclose all the structure of the claimed invention but does not explicitly discloses transmitting information to a Distributed Unit (DU) by an entity part of an Integrated Access Backhaul (IAB) donor, wherein the information is used for instructing the DU to perform link status switching, the UE context request comprises a UE context setup request or a UE context modification request; and the UE context response message comprises a UE context setup response or a UE context modification response.
However, 3GPP from the same field of endeavor disclose transmitting information to a Distributed Unit (DU) by an entity part of an Integrated Access Backhaul (IAB) donor, wherein the information is used for instructing the DU to perform link status switching, the UE context request comprises a UE context setup request or a UE context modification request; and the UE context response message comprises a UE context setup response or a UE context modification response (See Chapter 8.2.1.1 and Fig. 8.2.1.1.1-1; the link switching/migration from a source DU to target DU includes, in step 3, transmission by the CU, which in case of the IAB architecture of figure 3 of Qualcomm corresponds to the IAB donor CU, of a UE CONTEX SETUP REQUEST message to the target CU, step 4-reception of UE CONTEX SETUP RESPONSE message from the target CU, step 5-transmission of a UE CONTEX MODIFICATION REQUEST message to the target DU, and step 7-reception of a UE CONTEXT MODIFICATION RESPONSE message from the source DU to the CU/IAB donor CU, wherein in case of the IAB architecture of FIG. 3 of Qualcomm, the CU of 3GPP corresponds to the case of the IAB architecture of Fi. 3 of Qualcomm).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include transmitting information to a Distributed Unit (DU) by an entity part of an Integrated Access Backhaul (IAB) donor, wherein the information is used for instructing the DU to perform link status switching, the UE context request comprises a UE context setup request or a UE context modification request; and the UE context response message comprises a UE context setup response or a UE context modification response as taught by 3GPP in the system of Qualcomm, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
 The combination of Qualcomm and 3GPP do not explicitly disclose wherein the UE context request comprises at least one of the following: frequency information, and resource configuration information.
However, 3GPP2 from the same field of endeavor disclose wherein the UE context request comprises at least one of the following: frequency information, and resource configuration information (See Chapters 9.2.2.1 & 9.2.2.7; the UE SETUP/MODIFICATION REQUEST message includes “resource coordination transfer container” IE, which comprises information about frequency resources).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the UE context request comprises at least one of the following: frequency information, and resource configuration information as taught by 3GPP2 in the combined system of Qualcomm and 3GPP, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).

25.	Claims 2-3, 6-7 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over by Qualcomm et al. (hereinafter referred as Qualcomm, in view of 3GPP, further in view of Hampel et al. (hereinafter referred as Hampel) US Patent Application Publication No. 2017/0006499 A1.
Regarding claim 2: The combination of Qualcomm and 3GPP disclose all the limitations of the claimed invention with an exception of wherein the information is first information comprising at least one of: a signaling bearer identifier requested to be activated.
However, Hampel from the same field of endeavor disclose wherein the information is first information comprising at least one of: a signaling bearer identifier requested to be activated (See Para. 0090; identifier of each flow to be migrated and the new tunnel address).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the information is first information comprising at least one of: a signaling bearer identifier requested to be activated as taught by Hampel in the combined system of Qualcomm and 3GPP to advance and enhance the user experience with mobile communication (See Para. 0004; lines 2-3).
Regarding claim 3: The combination of Qualcomm and 3GPP and Hampel disclose an apparatus.
Furthermore, Hampel discloses an apparatus, wherein the RRCConnectionReconfiguration comprises at least one of the following: an activated cell group identifier (See Para. 0090; identifier of each flow to be migrated and the new tunnel address).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include an activated cell group identifier as taught by Hampel in the combined system of Qualcomm and 3GPP to advance and enhance the user experience with mobile communication (See Para. 0004; lines 2-3).
Regarding claim 6: The combination of Qualcomm and 3GPP and Hampel disclose an apparatus.
Furthermore, Hampel discloses an apparatus, wherein the RRCConnectionReconfiguration comprises at least one of the following: a deactivated cell group identifier (See Para. 0090; identifier of each flow to be migrated and the new tunnel address).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a deactivated cell group identifier as taught by Hampel in the combined system of Qualcomm and 3GPP to advance and enhance the user experience with mobile communication (See Para. 0004; lines 2-3).
Regarding claim 7: The combination of Qualcomm and 3GPP and Hampel disclose an apparatus.
Furthermore, 3GPP discloses an apparatus, wherein the RRCConnectionReconfiguration is forwarded to a terminal by the DU (See Section 8.2.1.1; The gNB-CU sends a UE Context Modification Request message to the source gNB-DU).
Regarding claim 12: The combination of Qualcomm and 3GPP and Hampel disclose an apparatus.
Furthermore, Hampel discloses an apparatus, wherein the UE context response information comprises at least one of: an activated signaling bearer identifier (See Section 8.2.1.1; The gNB-CU sends a UE Context Modification Request message to the source gNB-DU).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the UE context response information comprises at least one of: an activated signaling bearer identifier as taught by Hampel in the combined system of Qualcomm and 3GPP to advance and enhance the user experience with mobile communication (See Para. 0004; lines 2-3).

Conclusion
26.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

	A. 	Zhou et al. 2021/0136604 A1 (Title: Joint beam failure detection) (See abstract, Para. 0061).
	B.	Khoshnevisan et al. 2021/0021330 A1 (Title: Beam switching in a high radio frequency spectrum band) (See FIG. 1 & Para. 0136 & claim 23).
	C.	Yerramalli et al. 2020/0336921 A1 (Title: Method and apparatus sensing beam for an LBT procedure) (See Para. 0039, 0042 & 0055).

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469